Citation Nr: 1640052	
Decision Date: 10/05/16    Archive Date: 10/19/16

DOCKET NO.  11-27 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for hypertension, to include as due to exposure to herbicide agents (Agent Orange) or as secondary to service-connected posttraumatic stress disorder (PTSD) with major depressive disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert G. Drummer, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Army during the Vietnam Era from January 1966 to October 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veteran Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board regrets the delay, the claim is remanded for further development in accordance with VA's duty to assist.  Such development is necessary to aid the Board in making an informed decision, and will help ensure that the claim is afforded every consideration.

The Veteran is currently diagnosed as having hypertension.  In a January 2010 statement, he reported that he was exposed to Agent Orange during his service in Vietnam.  As he served in Vietnam during the Vietnam Era, he is presumed to have been exposed to an herbicide agent.  See 38 C.F.R. § 3.307(a) (2016).  Moreover, there is at least an indication that his currently diagnosed hypertension may be related to such exposure.  Specifically, the National Academy of Sciences (NAS) has found "limited or suggestive evidence of an association between" hypertension and Agent Orange exposure based on a recent statistical study.  See Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange: Update 2010, 77 Fed. Reg. 47,924, 47,926 (Aug. 10, 2012); Notice on Health Outcomes Not Associated With Exposure to Certain Herbicide Agents, 75 Fed. Reg. 32,540, 32,542 (June 8, 2010); see also 38 U.S.C.A. § 1116(b) (West 2014).  

The category "limited or suggestive evidence of an association" means that the "[e]vidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion is limited because chance, bias, and confounding could not be ruled out with confidence."  See 77 Fed. Reg. at 47,928; 75 Fed. Reg. at 32,542.  The Secretary of VA concluded that the studies cited to by NAS were not sufficient to establish a "positive association" between hypertension and Agent Orange exposure to warrant a new presumption of service connection for hypertension on this basis.  See id.

Nevertheless, NAS's finding of "limited or suggestive evidence of an association" between Agent Orange exposure and hypertension is at least sufficient to satisfy the "low threshold" of whether the Veteran's hypertension may be related to service to warrant an opinion.  See McLendon, 20 Vet. App. at 83 (holding, in pertinent part, that an examination or opinion is warranted when there is an indication that a current disability may be related to an in-service event).  In this regard, although presumptive service connection for hypertension is not available based on herbicide exposure, the claim may still be established with proof of direct causation.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (observing that the "availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange").

Thus, the Board finds that a VA opinion is required as to the likelihood that the Veteran's hypertension is related to exposure to an herbicide agent such as that used in Agent Orange while serving in Vietnam.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's updated VA treatment records.

2.  Next, arrange for an appropriate VA examiner to review the Veteran's file.  After reviewing the Veteran's records, the examiner should provide opinions on the following:

(a)  Whether it is at least as likely as not (50% probability or more) that the Veteran's hypertension had its clinical onset during active service or is related to any incident of service, to include exposure to herbicides? 

(b)  Whether it is at least as likely as not (50% probability or more) that the Veteran's hypertension was caused by his PTSD and/or major depressive disorder?

(c)  Whether it is at least as likely as not (50% probability or more) that the Veteran's hypertension was aggravated, or permanently worsened, by his PTSD and/or major depressive disorder?

In responding to (b) and (c), the examiner must consider and comment upon the study by the American Legion which the Veteran asserts shows that Veterans with PTSD experience higher rates of cardiovascular disease.  See VA Form 9, dated September 27, 2011, with attached article submitted by the Veteran. 

The examiner must provide specific reasons in support of the conclusion(s) reached.  

3.  Then, after completing any other development that may be indicated, readjudicate the claim.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

